DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16708761 herein after referred to as “761” in view of Matsuura, US 5333974 A.
This is a provisional nonstatutory double patenting rejection. (FP 08-37)
Claim 11 – Current Application (‘633)
Claims for copending app 16708761 (Claim 10, which depends on Claim 9 which depends on 8 and 8 includes Claim 1’s structure)
11. A robot control method for a robot comprising an arm,











the arm being capable of holding a tool while rotating the tool and




the arm being equipped with a rotating mechanism provided for the tool, the robot control method comprising: 
A machining method comprising: attaching the attachment according to claim 1 to the spindle of the machining apparatus; 
placing the copying mold in the workpiece side; and 

producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.

9. The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.

1. An attachment for a machining apparatus comprising: 

a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, 

the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.




10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.
a step of automatically controlling the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile copying in accordance with the acquired force and with control information for the arm regarding the profile copying, and by outputting the generated control signal to the arm.
10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.


Regarding claim 11, Application “761” discloses: A robot control method  [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 8, A machining method comprising: attaching the attachment according to claim I to the spindle of the machining apparatus;  -54 -placing the copying mold in the workpiece side; and producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.”]
 for a robot comprising an arm, the arm being capable of holding a tool while rotating the tool [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 9, The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.”] Also, [(761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), Claim 1 “An attachment for a machining apparatus comprising: a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.”]
Application “761” further discloses: the robot control method comprising:
a step of acquiring a force measured by a force sensor configured to measure at least a force applied from the tool to the arm during profile copying performed on a machining object by using the tool and by moving the arm; [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 10, The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” further discloses: and a step of automatically controlling the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile copying in accordance with the acquired force and with control information for the arm regarding the profile copying, and by outputting the generated control signal to the arm. [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 10, The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” fails to disclose: …”and capable of moving the tool in at least two-dimensional directions”… However, [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation.”…] although, the Y axis is not shown in figure 1, Matsuura mentions the tracer is able to perform 3-dimensional copying.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified “761” by the teachings of Matsuura where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify “761”, by the use of a known technique to improve a similar method the same way, as taught by Matsuura. In this instance the modification of “761” does not explicitly teach: the arm moving the in at least two dimensions, as taught by Matsuura. This would have been advantageous as it would allow the machine to perform 2D or 3D copying as taught by Matsuura. 
Claim 13– Current Application (‘633)
Claims for co-pending app 16708761 (Claim 10, which depends on Claim 9 which depends on 8 and 8 includes Claim 1’s structure)
13, (Currently Amended) A machining method comprising: manufacturing a finished or half-finished product through profile copying 










and a copying guide to be brought into contact with a copying mold to be placed on the machining object are attached to an arm 


















comprised in a robot and 
A machining method comprising: attaching the attachment according to claim 1 to the spindle of the machining apparatus; 


producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.

9. The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.

1. An attachment for a machining apparatus comprising: 

a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, 

the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.






and the arm is moved while the copying guide and the copying mold are kept in contact with each other;
1. An attachment for a machining apparatus comprising: 

a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, 

the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the 


10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.
and automatically adjusting a traveling speed of the arm in accordance with the force measured with the force sensor.
10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.


Regarding claim 13, Application “761” discloses: A machining method comprising: manufacturing a finished or half-finished product through profile copying performed on a machining object by using a tool, in which the tool, a rotating mechanism configured to rotate the tool, [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 8, A machining method comprising: attaching the attachment according to claim I to the spindle of the machining apparatus;  -54 -placing the copying mold in the workpiece side; and producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.”] Also, [(761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), Claim 1 “An attachment for a machining apparatus comprising: a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.”]
and a copying guide to be brought into contact with a copying mold to be placed on the machining object are attached to an arm comprised in a robot [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 8, A machining method comprising: attaching the attachment according to claim I to the spindle of the machining apparatus;  -54 -placing the copying mold in the workpiece side; and producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.”] Also, [(761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 9, The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.”] 
Application “761” further discloses: and the arm is moved while the copying guide and the copying mold are kept in contact with each other; [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), Claim 1 “An attachment for a machining apparatus comprising: a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.”]
Application “761” further discloses: measuring, with a force sensor, at least a force applied from the tool to the arm during the profile copying; [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 10, The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” further discloses: and automatically adjusting a traveling speed of the arm in accordance with the force measured with the force sensor. [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 10, The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” fails to disclose: …”and being movable in at least two-dimensional directions,”… However, [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation.”…] although, the Y axis is not shown in figure 1, Matsuura mentions the tracer is able to perform 3-dimensional copying.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified “761” by the teachings of Matsuura where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify “761”, by the use of a known technique to improve a similar method the same way, as taught by Matsuura. In this instance the modification of “761” does not explicitly teach: the arm moving the in at least two dimensions, as taught by Matsuura. This would have been advantageous as it would allow the machine to perform 2D or 3D copying as taught by Matsuura.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, US 5333974 A, in view of Kitahata et al, US 20160318151 A1, hereinafter referred to as Kitahata. 
Regarding claim 1, Matsuura discloses: A robot control system for a robot comprising an arm, [Matsuura teaches, (Matsuura, column 1, lines 7-8, and Figure 1), " The present invention relates to a tracer control unit, more particularly a tracer control unit that controls a tracer head to trace a model preceding a cutter."] Also Figure 1, depicts a cantilever portion, projecting such as an arm or robotic arm.    
the arm being capable of holding a tool  [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation.”…] although, the Y axis is not shown in figure 1, Matsuura mentions the tracer is able to perform 3-dimensional copying.
Matsuura further discloses: the robot control system comprising: 
and by moving the arm while a copying guide attached to the arm and a copying mold placed on the machining object are kept in contact with each other; [Matsuura teaches, (Matsuura, Column 1, lines 56-70 and figure1), "The present invention provides a tracer control unit that allows a workpiece to be machined in the same shape as a model by driving a tool so that the tool moves along a trace of the stylus that is driven while maintaining contact with the model,"...] Also, figure 1 depicts the tracer making contact with the model and thus the cutter is able to copy the model into the workpiece. 
Matsuura further discloses: and a control-signal-generating unit configured to automatically control the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile copying [Matsuura teaches, Column 1, lines 56-70 and figure1), “The present invention provides a tracer control unit that allows a workpiece to be machined in the same shape as a model by driving a tool so that the tool moves along a trace of the stylus that is driven while maintaining contact with the model, comprising a plurality of first axis control means for driving the stylus, a plurality of second axis control means for driving the tool, control signal generating means for generating a plurality of control signals to be respectively supplied to the first axis control means so that the stylus is driven while maintaining contact with the model, and delay means for delaying the control signals generated by the control signal generating means for the specified time and supplying the delayed control signals to the second axis control means.”]
Although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: …“while rotating the tool”… However, [Kitahata teaches, (Kitahata, 0010), “he machining unit may be configured to perform machining of the 
Similar to the limitation above, although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: the arm being equipped with a rotating mechanism provided for the tool, However, [Kitahata teaches, (Kitahata, 0052), “The machining control device 5 performs control of moving the machining unit 4 relative to the workpiece retaining tool 3 to position the working tool 4a at a machining position. Specifically, the machining control device 5 includes: a moving mechanism (not shown) that moves the machining unit 4 relative to the workpiece retaining tool 3; and a controller (not shown) that controls the movement of the machining unit 4 relative to the workpiece retaining tool 3.”…” The controller performs computer numerical control (CNC) to control the position of the machining unit 4 by means of the moving mechanism and to control the operation of the machining unit 4, thereby controlling a cutting operation that the rotating cutting tool 4a performs on the workpiece W.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach the machining control device including a moving mechanism for operation of the rotating cutting tool, and rotating the tool, as taught by Kitahata. This would have been advantageous as it would allow the control system to control the rotating tool in such way that the rotational torque is used 
Matsuura fails to disclose: a load-acquiring unit configured to acquire a force measured by a force sensor configured to measure at least a force applied from the tool to the arm during profile copying performed on a machining object by using the tool, However, [Kitahata teaches, (0007), “The machining assistance system includes: a workpiece supporting force generating unit that generates workpiece supporting force against machining reaction force that is exerted on a machining portion of the workpiece by the working tool;”] Also, [(Kitahata, 0057), “The dynamometer 9 detects motive power exerted on the workpiece W. In the present embodiment, the dynamometer 9 is provided in such a manner as to support the base of the workpiece retaining tool 3 of the machining apparatus 2, and detects motive power (a load) exerted on the workpiece W. The dynamometer 9 outputs the detected motive power to the workpiece supporting force control device 8 as machining reaction force related data. The definition of machining reaction force related data includes both data of machining reaction force and data correlated with the machining reaction force. Since the motive power detected by the dynamometer 9 is the resultant force of machining reaction force exerted on the workpiece W and workpiece supporting force exerted on the workpiece W by the supporting force generating unit 6, the motive power detected by the dynamometer 9 is data correlated with the machining reaction force.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach: the machining system having a workpiece supporting force generating unit to generate a force against 
Matsuura fails to disclose: …”in accordance with the force acquired by the load-acquiring unit”… However, [Kitahata teaches, (Kitahata, 0065, and figure 2), “The robot controller 8f controls the operation of the articulated arm robot, which serves as the supporting device 7. In the present embodiment, based on the machining position related data obtained from the machining control device 5, the robot controller 8f outputs an operation control signal to the articulated arm robot 7, such that the supporting force generating unit 6 is positioned at a position corresponding to a machining position where the rotating cutting tool 4a performs machining.”… …”Accordingly, the rotary body 6a moves in a manner to follow the movement of the machining position where the rotating cutting tool 4a performs machining In addition, based on the pushing force command value, which is obtained from the component force calculator 8e, the robot controller 8f outputs an operation control signal to the articulated arm robot 7 to exert pushing force on the workpiece W via the rotary body 6a of the supporting force generating unit 6.”…]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not specifically teach the use of a force acquired by a force detecting unit, so the control-generating unit uses the force to control the arm such that profile copying is performed as taught by Kitahata. This would have been advantageous as it would create an assisting force against a reacting force from the 
Regarding claim 7, Matsuura discloses: The robot control system according to Claim 1, wherein the control-signal-generating unit is configured to abort the profile copying by stopping a movement of the arm [Matsuura teaches, (Matsuura column 3, lines 18-25), “While a bite detection signal SA is supplied to the output control circuit 42, a zero is output as the speed command value Vxm regardless of the input value and the main motor 36xm is stopped. At this time, the main motors for other axes are also stopped. The biting of the tracer head 31 is detected by detecting that the maximum value of the derivative of the amount of deflection detected by the tracer head exceeds the reference value.”…] in this instance the deflection of tracer is used as a threshold or limit to stop the machining and prevent the cutting tool from biting and causing damage to the workpiece. 
Although Matsuura has a threshold for stopping the machining when the deflection of the tracer is too large, Matsuura does not have a force generating unit to measure a force value that could be used against a threshold. Thus Matsuura fails to disclose: ...”if the force acquired by the load-acquiring unit.” However, [Kitahata teaches, (Kitahata, 0007), …“The machining assistance system includes: a workpiece supporting force generating unit that generates workpiece supporting force against machining reaction force that is exerted on a machining portion of the workpiece by the working tool”…] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, 
Regarding claim 10, Matsuura discloses: A machining robot comprising: 
the robot control system according to Claim 1; [Matsuura teaches, (Matsuura, column 1, lines 7-8, and Figure 1), " The present invention relates to a tracer control unit, more particularly a tracer control unit that controls a tracer head to trace a model preceding a cutter."] Also 
the arm; [Matsuura teaches, (Matsuura, figure 1), Figure 1, depicts a cantilever portion, column35, projecting such as an arm or robotic arm.]    
Similar to claim 1, Matsuura fails to disclose: and the force sensor. However, [Kitahata teaches, (0007), “The machining assistance system includes: a workpiece supporting force generating unit that generates workpiece supporting force against machining reaction force that is exerted on a machining portion of the workpiece by the working tool;”] Also, [(Kitahata, 0057), “The dynamometer 9 detects motive power exerted on the workpiece W. In the present embodiment, the dynamometer 9 is provided in such a manner as to support the base of the workpiece retaining tool 3 of the machining apparatus 2, and detects motive power (a load) exerted on the workpiece W. The dynamometer 9 outputs the detected motive power to the workpiece supporting force control device 8 as machining reaction force related data. The definition of machining reaction force related data includes both data of machining reaction force and data correlated with the machining reaction force. Since the motive power detected by the dynamometer 9 is the resultant force of machining reaction force exerted on the workpiece W 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach: the machining system having a workpiece supporting force generating unit to generate a force against a machining reaction force from the work piece, as taught by Kitahata. This would have been advantageous as it would create an assisting force against a reacting force from the workpiece, and thus prevent damage or errors caused by low-rigidity of the piece. See (Kitahata, 005), for this motivation.
Regarding claim 11, Similar to claim 1, Matsuura discloses:  A robot control method for a robot comprising an arm, [Matsuura teaches, (Matsuura, column 1, lines 7-8, and Figure 1), " The present invention relates to a tracer control unit, more particularly a tracer control unit that controls a tracer head to trace a model preceding a cutter."] Also Figure 1, depicts a cantilever portion, projecting such as an arm or robotic arm.    
the arm being capable of holding a tool [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy 
Matsuura further discloses: the robot control method comprising: 
Matsuura further discloses: and a step of automatically controlling the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile copying [Matsuura teaches, Column 1, lines 56-70 and figure1), “The present invention provides a tracer control unit that allows a workpiece to be machined in the same shape as a model by driving a tool so that the tool moves along a trace of the stylus that is driven while maintaining contact with the model, comprising a plurality of first axis control means for driving the stylus, a plurality of second axis control means for driving the tool, control signal generating means for generating a plurality of control signals to be respectively supplied to the first axis control means so that the stylus is driven while maintaining contact with the model, and delay means for delaying the control signals generated by the control signal generating means for the specified time and supplying the delayed control signals to the second axis control means.”]
Although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: …“While rotating the tool”… However, [Kitahata teaches, (Kitahata, 0010), “he machining unit may be configured to perform machining of the workpiece retained by the workpiece retaining tool by causing a columnar or discoid rotating tool with a cutting edge or grinding stone formed on its peripheral surface or distal end surface to rotate about a central axis of the rotating tool.”] 

Similar to the limitation above, although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: the arm being equipped with a rotating mechanism provided for the tool, However, [Kitahata teaches, (Kitahata, 0052), “The machining control device 5 performs control of moving the machining unit 4 relative to the workpiece retaining tool 3 to position the working tool 4a at a machining position. Specifically, the machining control device 5 includes: a moving mechanism (not shown) that moves the machining unit 4 relative to the workpiece retaining tool 3; and a controller (not shown) that controls the movement of the machining unit 4 relative to the workpiece retaining tool 3.”…” The controller performs computer numerical control (CNC) to control the position of the machining unit 4 by means of the moving mechanism and to control the operation of the machining unit 4, thereby controlling a cutting operation that the rotating cutting tool 4a performs on the workpiece W.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated 
Matsuura fails to disclose: a step of acquiring a force measured by a force sensor configured to measure at least a force applied from the tool to the arm during profile copying performed on a machining object by using the tool and by moving the arm; , However, [Kitahata teaches, (0007), “The machining assistance system includes: a workpiece supporting force generating unit that generates workpiece supporting force against machining reaction force that is exerted on a machining portion of the workpiece by the working tool;”] Also, [(Kitahata, 0065), …“the robot controller 8f converts the machining position related data represented in a coordinate system of the machining apparatus 2 into data represented in a coordinate system of the articulated arm robot 7, and controls the operation of the articulated arm robot 7 by using the converted data”…] Also, [(Kitahata, 0057), “The dynamometer 9 detects motive power exerted on the workpiece W. In the present embodiment, the dynamometer 9 is provided in such a manner as to support the base of the workpiece retaining tool 3 of the machining apparatus 2, and detects motive power (a load) exerted on the workpiece W. The dynamometer 9 outputs the detected motive power to the workpiece supporting force control device 8 as machining reaction force related data. The definition of machining reaction force related data includes both data of machining reaction force and data correlated with the machining reaction force. Since the motive power detected by the dynamometer 9 is the resultant force of machining reaction force exerted on the workpiece W and workpiece supporting force exerted on the workpiece W by the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach: the machining system having a workpiece supporting force generating unit to generate a force against a machining reaction force from the work piece, as taught by Kitahata. This would have been advantageous as it would create an assisting force against a reacting force from the workpiece, and thus prevent damage or errors caused by low-rigidity of the piece. See (Kitahata, 005), for this motivation.
Matsuura fails to disclose: …” in accordance with the acquired force”… However, [Kitahata teaches, (Kitahata, 0065, and figure 2), “The robot controller 8f controls the operation of the articulated arm robot, which serves as the supporting device 7. In the present embodiment, based on the machining position related data obtained from the machining control device 5, the robot controller 8f outputs an operation control signal to the articulated arm robot 7, such that the supporting force generating unit 6 is positioned at a position corresponding to a machining position where the rotating cutting tool 4a performs machining.”… …”Accordingly, the rotary body 6a moves in a manner to follow the movement of the machining position where the rotating cutting tool 4a performs machining In addition, based on the pushing force command value, which is obtained from the component force calculator 8e, the robot controller 8f outputs an operation control signal to the articulated arm robot 7 to exert pushing force on the workpiece W via the rotary body 6a of the supporting force generating unit 6.”…]

Regarding claim 12, Matsuura discloses: A non-transitory computer readable medium containing a robot control program for a robot [Matsuura teaches, (Matsuura, column 2, lines 16-25, and figure 1), “FIG. 1 is a block diagram showing the general configuration of the tracer control unit and the copy machine tool in accordance with the present invention. In FIG. 1, the tracer control unit 20 has a CPU 11 for executing various operations such as trace computing, ROM 12 and RAM 13 for storing control programs and a non-volatile memory 14. The non-volatile memory 14 is backed up by a battery not shown and stores the parameters related to tracing direction and speed entered from the operator's panel.”]
comprising 
an arm, [Matsuura teaches, (Matsuura, column 1, lines 7-8, and Figure 1), " The present invention relates to a tracer control unit, more particularly a tracer control unit that controls a tracer head to trace a model preceding a cutter."] Also Figure 1, depicts a cantilever portion, projecting such as an arm or robotic arm.    
the arm being capable of holding a tool [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation.”…] although, the Y axis is not shown in figure 1, Matsuura mentions the tracer is able to perform 3-dimensional copying.
Matsura further discloses: the robot control program causing, when executed by the robot control system according to Claim 1, the robot control system to implement a method, the method comprising: 
Matsuura further discloses: and automatically controlling the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile [Matsuura teaches, Column 1, lines 56-70 and figure1), “The present invention provides a tracer control unit that allows a workpiece to be machined in the same shape as a model by driving a tool so that the tool moves along a trace of the stylus that is driven while maintaining contact with the model, comprising a plurality of first axis control means for driving the stylus, a plurality of second axis control means for driving the tool, control signal generating means for generating a plurality of control signals to be respectively supplied to the first axis control means so that the stylus is driven while maintaining contact with the model, and delay means for delaying the control signals generated 
Although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: …“While rotating the tool”… However, [Kitahata teaches, (Kitahata, 0010), “he machining unit may be configured to perform machining of the workpiece retained by the workpiece retaining tool by causing a columnar or discoid rotating tool with a cutting edge or grinding stone formed on its peripheral surface or distal end surface to rotate about a central axis of the rotating tool.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach: rotating the tool, as taught by Kitahata. This would have been advantageous as it would allow the control system to control the rotating tool in such way that the rotational torque is used against a reaction torque that is generated by the cutting reaction force. See (Kitahata, 0010), for this motivation.
Similar to the limitation above, although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: the arm being equipped with a rotating mechanism provided for the tool, However, [Kitahata teaches, (Kitahata, 0052), “The machining control device 5 performs control of moving the machining unit 4 relative to the workpiece retaining tool 3 to position the working tool 4a at a machining position. Specifically, the machining control device 5 includes: a moving mechanism (not shown) that moves the machining unit 4 relative to the workpiece retaining tool 3; and a controller (not 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach the machining control device including a moving mechanism for operation of the rotating cutting tool, as taught by Kitahata. This would have been advantageous as it would allow the control system to control the rotating tool in such way that the rotational torque is used against a reaction torque that is generated by the cutting reaction force. See (Kitahata, 0010), for this motivation.
Matsuura fails to disclose: acquiring a force measured by a force sensor configured to measure at least a force applied from the tool to the arm during profile copying performed on a machining object by using the tool and by moving the arm; However, [Kitahata teaches, (0007), “The machining assistance system includes: a workpiece supporting force generating unit that generates workpiece supporting force against machining reaction force that is exerted on a machining portion of the workpiece by the working tool;”] Also, [(Kitahata, 0065), …“the robot controller 8f converts the machining position related data represented in a coordinate system of the machining apparatus 2 into data represented in a coordinate system of the articulated arm robot 7, and controls the operation of the articulated arm robot 7 by using the converted data”…] Also, [(Kitahata, 0057), “The dynamometer 9 detects motive power exerted on the workpiece W. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach: the machining system having a workpiece supporting force generating unit to generate a force against a machining reaction force from the work piece, as taught by Kitahata. This would have been advantageous as it would create an assisting force against a reacting force from the workpiece, and thus prevent damage or errors caused by low-rigidity of the piece. See (Kitahata, 005), for this motivation.
Matsuura fails to disclose: …” in accordance with the acquired force”… However, [Kitahata teaches, (Kitahata, 0065, and figure 2), “The robot controller 8f controls the operation of the articulated arm robot, which serves as the supporting device 7. In the present embodiment, based on the machining position related data obtained from the machining control device 5, the robot 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not specifically teach the use of a force acquired by a force detecting unit, so the control-generating unit uses the force to control the arm such that profile copying is performed as taught by Kitahata. This would have been advantageous as it would create an assisting force against a reacting force from the workpiece, and thus prevent damage or errors caused by low-rigidity of the piece. See (Kitahata, 005), for this motivation. 
Claims 2-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, in view of Kitahata, in further view of Furuya US 20160332273 A1.  
Regarding claim 2, Matsuura discloses: The robot control system according to Claim 1, wherein the control-signal-generating unit is configured to generate,[Matsuura 
Kitahara has a force sensor, but both Matsuura and Kitahara fails to disclose: …”, in accordance with a force in an advancing direction of the tool”…” such that an advancing speed of the tool becomes a predetermined control value.“  However, [Furuya teaches, (Furuya, 0009), “the control unit comprises a judgment portion which judges whether the force value detected by the force sensor is between the predetermined upper threshold and the predetermined lower threshold, and an operation commanding portion which reduces one of the workpiece feed speed and the rotational speed of the machining tool when the judgment portion judges that the detected force value is above the predetermined upper threshold; as a result, if the detected force value is still above the predetermined upper threshold, the other of the workpiece feed speed and the rotational speed of the machining tool is reduced; and which increases one of the workpiece feed speed and the rotational speed of the machining tool when the judgment portion judges that the detected force value is below the predetermined lower threshold; as a result, if the detected force value is still below the predetermined lower threshold, the other of the workpiece feed speed and the rotational speed of the machining tool is increased.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Furuya where they are 
Regarding claim 3, Matsuura discloses: The robot control system according to Claim 1
and a control value for an advancing speed of the tool, [Matsuura teaches (Matsuura, Abstract), …“In an operating circuit 43, speed command values Vxs to submotors are calculated based on the profile command values. The tracer head probes the model in precedence to the tool in response to the speed command values Vxs.”] Also [(Matsuura, column 2, lines 57-61, and figure 2), “FIG. 2 is a block diagram showing the main control elements for computing the speed command values Vxm, Vym and Vzm of the main motors and the speed command values Vxs, Vys and Vzs from the tracing speed command values Vx, Vy and Vz computed by trace computing in the tracer control unit 20.”] 
Matsuura further discloses: and to generate a control signal for the arm regarding the profile copying such that the advancing speed of the tool becomes the determined control value for the advancing speed of the tool. [Matsuura teaches, (Matsuura, abstract), “In an operating 
The combination of Matsuura and Kitahata fails to disclose: …“wherein the control-signal-generating unit is configured to determine, in accordance with a table or a function associating a force applied to the arm in an advancing direction of the tool”…“a control value for the advancing speed of the tool that corresponds to the force in the advancing direction of the tool that is acquired through the force sensor” However, [Furuya teaches, (Furuya, 0009), “the control unit comprises a judgment portion which judges whether the force value detected by the force sensor is between the predetermined upper threshold and the predetermined lower threshold, and an operation commanding portion which reduces one of the workpiece feed speed and the rotational speed of the machining tool when the judgment portion judges that the detected force value is above the predetermined upper threshold; as a result, if the detected force value is still above the predetermined upper threshold, the other of the workpiece feed speed and the rotational speed of the machining tool is reduced; and which increases one of the workpiece feed speed and the rotational speed of the machining tool when the judgment portion judges that the detected force 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Furuya where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Furuya. In this instance the modification of Matsuura does not specifically teach to regulate the rotational speed of the machining tool based on the force value detected by the force sensor, as taught by Furuya. This would have been advantageous as it would allow for the control system to adjust the speed of the tool to maintain the force within a threshold of operation. Furuya mentions that by adjusting the speed and force of the tool, better quality parts can be produced. See (Furuya, 0005), for this motivation. 
Regarding claim 13, Similar to claim 1, Matsuura discloses: A machining method comprising: 
manufacturing a finished or half-finished product through profile copying performed on a machining object by using a tool, in which the tool, [Matsuura teaches, (Matsuura, figure 1)], depicts a tracer head item 31 making contact with model 30. Also, [(Matsuura, column 1, lines 7-8, and Figure 1), " The present invention relates to a tracer control unit, more particularly a tracer control unit that controls a tracer head to trace a model preceding a cutter."] Also Figure 1, depicts a cantilever portion, projecting such as an arm or robotic arm. In addition, [Matsuura teaches, (Matsuura, column 2, 
Matsuura further discloses: and the arm is moved while the copying guide and the copying mold are kept in contact with each other; [Matsuura teaches, (Matsuura, column 1, lines 56-60, and figure 1), ”The present invention provides a tracer control unit that allows a workpiece to be machined in the same shape as a model by driving a tool so that the tool moves along a trace of the stylus that is driven while maintaining contact with the model,”…], Also Matsuura figure 1, depicts a tracer head item 31 making contact with model 30.
Matsuura fails to disclose: …”a rotating mechanism configured to rotate the tool”… However, [Kitahata teaches, (Kitahata, 0052), “The machining control device 5 performs control of moving the machining unit 4 relative to the workpiece retaining tool 3 to position the working tool 4a at a machining position. Specifically, the machining control device 5 includes: a moving mechanism (not shown) that moves the machining unit 4 relative to the workpiece retaining tool 3; and a controller (not shown) that controls the movement of the machining unit 4 relative to the workpiece retaining tool 3.”…” The controller performs computer numerical control (CNC) to control the position of the machining unit 4 by means of the moving mechanism and to control the operation of the machining unit 4, thereby controlling a cutting operation that the rotating cutting tool 4a performs on the workpiece W.”] 

Matsuura fails to disclose: measuring, with a force sensor, at least a force applied from the tool to the arm during the profile copying; However, [Kitahata teaches, (0007), “The machining assistance system includes: a workpiece supporting force generating unit that generates workpiece supporting force against machining reaction force that is exerted on a machining portion of the workpiece by the working tool;”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach: the machining system having a workpiece supporting force generating unit to generate a force against a machining reaction force from the work piece, as taught by Kitahata. This would have been advantageous as it would create an assisting force against a reacting force from the workpiece, and thus prevent damage or errors caused by low-rigidity of the piece. See (Kitahata, 005), for this motivation.
and automatically adjusting a traveling speed of the arm in accordance with the force measured with the force sensor.” However, [Furuya teaches, (Furuya, 0009), “the control unit comprises a judgment portion which judges whether the force value detected by the force sensor is between the predetermined upper threshold and the predetermined lower threshold, and an operation commanding portion which reduces one of the workpiece feed speed and the rotational speed of the machining tool when the judgment portion judges that the detected force value is above the predetermined upper threshold; as a result, if the detected force value is still above the predetermined upper threshold, the other of the workpiece feed speed and the rotational speed of the machining tool is reduced; and which increases one of the workpiece feed speed and the rotational speed of the machining tool when the judgment portion judges that the detected force value is below the predetermined lower threshold; as a result, if the detected force value is still below the predetermined lower threshold, the other of the workpiece feed speed and the rotational speed of the machining tool is increased.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Furuya where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Furuya. In this instance the modification of Matsuura does not specifically teach to regulate the rotational speed of the machining tool based on the force value detected by the force sensor, as taught by Furuya. This would have been advantageous as it would allow for the control system to adjust the speed of the tool to maintain the force within a threshold of operation. Furuya mentions that by adjusting the speed and force of the tool, better quality parts can be produced. See (Furuya, 0005), for this motivation. 
Claims 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, in view of Kitahata, in further view of Ross et al US 5165829 A, hereinafter referred to as Ross.  
Regarding claim 4, Matsuura discloses: The robot control system according to Claim 1, wherein the control-signal-generating unit is configured to determine a control value for an advancing speed of the tool [Matsuura teaches, (Matsuura, column 1, lines 11-25), “A conventional tracer control unit has carried out a tracer control subject so that the axes of a cutter of a copy machine tool are mechanically coupled to a tracer head. More specifically, the tracer control unit detects the amount of deflection of all axes of a stylus by the tracer head and the command values for the axes are calculated using these amounts of deflections in a trace computing circuit. Then with these command values, the cutter is relatively moved to a workpiece by driving the motors for the axes while the tracer head is moved at the same speed along a surface of a model. The tracer control for machining a workpiece in the same shape as the profile of the model is carried out by repeating the above operations.”]
Matsuura further discloses: and to generate a control signal for the arm regarding the profile copying such that the advancing speed of the tool becomes the determined control value for the advancing speed of the tool. [Matsuura teaches, (Matsuura, abstract), “In an operating circuit 43, speed command values Vxs to submotors are calculated based on the profile command values. The tracer head probes the model in precedence to the tool in response to the speed command values Vxs.”] Also similar to claim 2, [(Matsuura, column 1, lines 11-25), “A conventional tracer control unit has carried out a tracer control subject so that the axes of a cutter of a copy machine tool are mechanically coupled to a tracer head. More specifically, the tracer control unit detects the amount of deflection of all axes of a stylus by the tracer head and the command values for the axes are calculated using these amounts of deflections in a trace computing circuit. Then 
The combination of Matsuura and Kitahata fails to disclose: …”such that a force in an advancing direction of the tool becomes constant or falls within a predetermined range”… However, Ross teaches, (Ross, column 1, lines 45-50), “The end-effector apparatus includes a means for holding a guide bushing against the template with constant force at any orientation of the end-effector apparatus and machining device. In the preferred embodiment, the holding means consist of two pairs of single acting air cylinders and their control circuits.”…]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the teachings of Ross where they are both directed to the same field of endeavor of machining devices. Where one would have been motivated to modify the combination of Matsuura and Kitahata, by the use of a known technique to improve a similar method the same way, as taught by Ross. In this instance the combination of Matsuura and Kitahata, does not explicitly teach: making the force for holding the guide against the template, a constant force at any orientation of the end-effector, as taught by Ross. This would have been advantageous as it would prevent damage to the mold piece or template and also prolong the life of the robot. See (Ross, column 1, lines 22-26), for this motivation. 
Regarding claim 5, The combination of Matsuura and Kitahata disclose: The robot control system according to Claim 1, wherein the control-signal-generating unit is configured to determine a control value [Matsuura teaches, (Matsuura, column 1, lines 11-25), “A conventional tracer control unit has carried out a tracer control subject so that the axes of a cutter of a copy machine tool are mechanically coupled to a tracer head. More specifically, the tracer control unit detects the amount of deflection of all axes of a stylus by the tracer head and the command values for the axes are calculated using these amounts of deflections in a trace computing circuit. Then with these command values, the cutter is relatively moved to a workpiece by driving the motors for the axes while the tracer head is moved at the same speed along a surface of a model. The tracer control for machining a workpiece in the same shape as the profile of the model is carried out by repeating the above operations.”]
Matsuura further discloses: and to generate a control signal for the arm regarding the profile copying such that the [Matsuura teaches, (Matsuura, abstract), “In an operating circuit 43, speed command values Vxs to submotors are calculated based on the profile command values. The tracer head probes the model in precedence to the tool in response to the speed command values Vxs.”] Also, [(Matsuura, column 2, lines 26-41, and figure 1), “Servo amplifiers 22 and 23 receive a feed axis drive command from the tracer control unit 20 and drive the main motors for X and Z axes. Servo amplifiers 24 and 25 receive an auxiliary axis drive command generated by the tracer control unit 20 and drive the sub motors for X and Z axes. The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation. The tracer head 31 of the copy machine tool 30 detects the amount of deflection .epsilon.x, .epsilon.y and .epsilon.z in the direction of the X, Y and Z axes that are generated when the stylus provided at the tip of the tracer head comes in 
The combination of Matsuura and Kitahata fails to disclose: …” for a position in a tool radial direction perpendicular to an advancing direction of the tool such that a force in the tool radial direction becomes constant or falls within a predetermined range,”… However, Ross teaches, (Ross, column 1, lines 45-50, and figure 1), “The end-effector apparatus includes a means for holding a guide bushing against the template with constant force at any orientation of the end-effector apparatus and machining device. In the preferred embodiment, the holding means consist of two pairs of single acting air cylinders and their control circuits.”…] Ross teaches that the apparatus is able to apply constant force against the template in any orientation. And figure one depicts that the guide and the cutting tool are one piece. So a force in the radial direction applied to the tool can be constant as well. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the teachings of Ross where they are both directed to the same field of endeavor of machining devices. Where one would have been motivated to modify the combination of Matsuura and Kitahata, by the use of a known technique to improve a similar method the same way, as taught by Ross. In this instance the combination of Matsuura and Kitahata, does not explicitly teach: making the force for holding the guide against the template, a constant force at any orientation of the end-effector, as taught by Ross. This would have been advantageous as it would prevent damage to the mold piece or template and also prolong the life of the robot. See (Ross, column 1, lines 22-26), for this motivation. 
Regarding claim 6, Matsuura discloses: The robot control system according to Claim 1 for a robot comprising an arm capable of moving the tool in three-dimensional directions, [Matsuura teaches, (Matsuura, column 1, lines 7-8, and Figure 1), " The present invention relates to a tracer control unit, more particularly a tracer control unit that controls a tracer head to trace a model preceding a cutter."] Also Figure 1, depicts a cantilever portion, projecting such as an arm or robotic arm. In addition, [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation.”…] although, the Y axis is not shown in figure 1, Matsuura mentions the tracer is able to perform 3-dimensional copying.
Matsuura further discloses: wherein the control-signal-generating unit is configured to determine a control value for a position of the tool [Matsuura, (Clumn 2, lines 50-56, and figure 1), "Main motors 36xm and 36zm rotate according to the feed axis drive commands Vxm and Vzm, which are described later, and submotors 37xs and 37zs rotate according to the commands Vxs and Vzs, which are calculated from the tracing speed command values and which differ from the feed axis drive commands Vxm and Vzm."] Figure 1 shows motors 36xm, 36zm, 37xs, and 37zs that control the tool and the tracer positions along the workpiece and the mold respectively. 
Matsuura further discloses: and to generate a control signal for the arm regarding the profile copying such that the position of the tool in the direction of the tool axis becomes the determined control value for the position of the tool in the direction of the tool axis. [Matsuura teaches, (Matsuura, abstract), “In an operating circuit 43, speed command values Vxs to submotors are calculated based on the profile command values. The tracer head probes the model in precedence to the tool in response to the speed command values Vxs.”] Also, [(Matsuura, column 2, lines 26-41, and figure 1), “Servo amplifiers 22 and 23 receive a feed axis drive command from the tracer control unit 20 and drive the main motors for X and Z axes. Servo amplifiers 24 and 25 receive an auxiliary axis drive command generated by the tracer control unit 20 and drive the sub motors for X and Z axes. The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation. The tracer head 31 of the copy machine tool 30 detects the amount of deflection .epsilon.x, .epsilon.y and .epsilon.z in the direction of the X, Y and Z axes that are generated when the stylus provided at the tip of the tracer head comes in contact with the model 33 and these values are input into the tracer control unit 20.”] As the tracer is moved the control system detects the tracer deflection as variables epsilon X, Y, and Z. the control system then uses this values to position the cutting tool accordingly. 
   Similar to the limitation above, although figure 1 on Matsuura depicts a cutting tool, similar to a cutting bit for routing or milling. Matsuura does not explicitly disclose: …”the arm being equipped with a rotating mechanism”… However, [Kitahata teaches, (Kitahata, 0052), “The machining control device 5 performs control of moving the machining unit 4 relative to the workpiece retaining tool 3 to position the working tool 4a at a machining position. Specifically, the machining control device 5 includes: a moving mechanism (not shown) that moves the machining unit 4 relative to the workpiece retaining tool 3; and a controller (not shown) that controls the movement of the machining unit 4 relative to the workpiece retaining tool 3.”…” The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Matsuura by the teachings of Kitahata where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify Matsuura, by the use of a known technique to improve a similar method the same way, as taught by Kitahata. In this instance the modification of Matsuura does not explicitly teach the machining control device including a moving mechanism for operation of the rotating cutting tool, as taught by Kitahata. This would have been advantageous as it would allow the control system to control the rotating tool in such way that the rotational torque is used against a reaction torque that is generated by the cutting reaction force. See (Kitahata, 0010), for this motivation.
The combination of Matsuura and Kitahata fails to disclose: …”in a direction of a tool axis such that a force of the tool in the direction of the tool axis becomes constant or falls within a predetermined range,”… However, Ross teaches, (Ross, column 1, lines 45-50, and figure 1), “The end-effector apparatus includes a means for holding a guide bushing against the template with constant force at any orientation of the end-effector apparatus and machining device. In the preferred embodiment, the holding means consist of two pairs of single acting air cylinders and their control circuits.”…] Ross teaches that the apparatus is able to apply constant force against the template in any orientation. And figure one depicts that the guide and the cutting tool are one piece. So a force in the tool axis can be constant as well.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the 
Regarding claim 9, Matsuura discloses: The robot control system according to Claim 1 for a robot comprising an arm further equipped with a forwarding mechanism that move the tool forward in a direction of a tool axis, [Matsuura teaches, column 2, lines 42-44, and figure 1), “) The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”] Also, figure 1 depicts motor 36zm that moves column 35, and tool 34 in contact with the workpiece.  
Matsuura discloses: wherein, in a case of drilling of the machining object with the tool, the control-signal-generating unit is configured to determine a control value for a forwarding speed of the forwarding mechanism [Matsuura teaches, (Matsuura, column 2, lines 50-56, and figure 1), “Main motors 36xm and 36zm rotate according to the feed axis drive commands Vxm and Vzm, which are described later, and submotors 37xs and 37zs rotate according to the commands Vxs and Vzs, which are calculated from the tracing speed command values and which differ from the 
The combination of Matsuura and Kitahata, fail to disclose: …” such that a force of the tool in a direction of a tool axis becomes constant or falls within a predetermined range”…However, Ross teaches, (Ross, column 1, lines 45-50), “The end-effector apparatus includes a means for holding a guide bushing against the template with constant force at any orientation of the end-effector apparatus and machining device. In the preferred embodiment, the holding means consist of two pairs of single acting air cylinders and their control circuits.”…] Ross teaches that the apparatus is able to apply constant force against the template in any orientation. And figure one depicts that the guide and the cutting tool are one piece. So a force in the tool axis can be constant as well.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the teachings of Ross where they are both directed to the same field of endeavor of machining devices. Where one would have been motivated to modify the combination of Matsuura and Kitahata, by the use of a known technique to improve a similar method the same way, as taught by Ross. In this instance the combination of Matsuura and Kitahata, does not explicitly teach: making the force for holding the guide against the template, a constant force at any orientation of the end-effector, as taught by Ross. This would have been advantageous as it would prevent damage to the mold piece or template and also prolong the life of the robot. See (Ross, column 1, lines 22-26), for this motivation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, in view of Kitahata, in further view of Isobe et al US 20160303697 A1, hereinafter referred to as Isobe.  
Regarding claim 8, The combination of Matsuura and Kitahata further discloses: The robot control system according to Claim 1, 
The combination of Matsuura and Kitahata fails to disclose: further comprising a warning- information-generating unit configured to output warning information to a display device if the force acquired by the load-acquiring unit is greater than or equal to a threshold or exceeds the threshold. However, [Isobe teaches, (0046), “The control apparatus 505 of the machine tool 101 has a load threshold stored in advance. When the load exceeds the threshold, a determination is made that the gripping force of the grip 301 is decreased, and a message notifying the user as such is displayed on a display apparatus, not depicted, included in the control apparatus 505. The detected load values may be displayed on the display apparatus. A display apparatus which displays the detected load values is not limited to the display apparatus in the control apparatus 505, and the detected load values may be displayed on a display apparatus included in the control apparatus 508 of the handling robot 502.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the teachings of Isobe where they are both directed to the same field of endeavor of machine systems. Where one would have been motivated to modify the combination of Matsuura and Kitahata, by the use of a known technique to improve a similar method the same way, as taught by Isobe. In this instance the combination of Matsuura and Kitahata, does not explicitly teach: using the control signal apparatus to alert the user if a force exceeds a force threshold, as taught by Isobe. This would have been advantageous a as it would generate an alert, about a force exceeding the threshold value, and notify the user and prevent the machine from dropping the tool. See (Isobe 0016-17), for this motivation.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, in view of Kitahata, in further view of Von Puttkamer et al US 20110170973 A1, hereinafter referred to as Von.  
Regarding claim 14, The combination of Matsuura and Kitahata further discloses: The machining method according to Claim 13, wherein a finished or half-finished product [Matsuura teaches, (Matsuura column 1, lines 13-24, and figure 1), ...” the tracer control unit detects the amount of deflection of all axes of a stylus by the tracer head and the command values for the axes are calculated using these amounts of deflections in a trace computing circuit. Then with these command values, the cutter is relatively moved to a workpiece by driving the motors for the axes while the tracer head is moved at the same speed along a surface of a model. The tracer control for machining a workpiece in the same shape as the profile of the model is carried out by repeating the above operations.”] Also, figure 1, depicts a traces following the profile of a model and the cutter tool machining the workpiece accordingly. 
The combination of Matsuura and Kitahata fails to disclose: …” made of a composite material”… However, [Von teaches, (Von, 0002), “In order to introduce highly precise drill-holes into sandwich materials, in particular composite materials, in which material layers with a predominant proportion of CFK and/or aluminium alternate with titanium layers or titanium-containing layers, particularly rigid and stable tools are required, which must also be characterised in that the blades are permanently capable of cutting the composite material with a good surface quality, wherein delamination of the composite layers should be avoided over the whole useful life of the tool.”] 
The combination of Matsuura and Kitahata fails to disclose: performed on a machining object made of carbon-fiber-reinforced plastic, the profile trimming being performed by using a diamond tool or a cemented carbide tool as the tool. Howeve, [Von teaches, (Von, 0001), "The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the teachings of Von where they are both directed to the same field of endeavor of machining devices. Where one would have been motivated to modify the combination of Matsuura and Kitahata, by the use of a known technique to improve a similar method the same way, as taught by Von. In this instance the combination of Matsuura and Kitahata, does not explicitly teach: making use of a multi-blade solid carbide drill for cutting high strength material such as carbon fiber-reinforced plastic or composite materials, as taught by Von. This would have been advantageous as it would allow for the machining of high-strength materials such as carbon fiber-reinforced plastic. See (Von, 0028), for this motivation. 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, in view of Kitahata, in view of Von, and in further view of Furuya US 20160332273 A1.  
Regarding claim 15, the combination of Matsuura, Kitahata and Von discloses: The machining method according to Claim 14, [as shown on claim 14, Von teaches, (Von, 0001), "The invention relates to a preferably multi-blade solid carbide (VHM) drill for cutting high-strength sandwich materials, in particular for drilling into a solid block of such materials,"…] Also, [(Von 0037) …”The drill is provided in this region with a suitable coating if necessary, such as is known in many cases in the prior art. In this connection, reference is made for example to coatings which are described in detail for example in the applicant's tool catalogue (Guhring--Wer Bietet Mehr?: "The Tool Company", issue in German 2006, price list no. 40). Such coatings serve to reduce the friction and/or to reduce wear. Use may be made of a carbide layer, such as for example a layer of diamond, preferably nano-crystalline diamond, of TiN or of (Ti, Al)N or also a multi-ply layer.”…]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura and Kitahata by the teachings of Von where they are both directed to the same field of endeavor of machining devices. Where one would have been motivated to modify the combination of Matsuura and Kitahata, by the use of a known technique to improve a similar method the same way, as taught by Von. In this instance the combination of Matsuura and Kitahata, does not explicitly teach: making use of a multi-blade solid carbide drill for cutting high strength material such as carbon fiber-reinforced plastic or composite materials, as taught by Von. This would have been advantageous as it would 
The combination of Matsuura, Kitahata and Von fails to disclose: …”if”…”is used as the tool, the traveling speed of the arm is automatically adjusted such that a reaction force applied to”…”becomes However, [Furuya teaches, (Furuya 0085),  “In the machining system illustrated in FIG. 6, the force sensor 16 detects the force acting between the workpiece W and the machining tool 14 when the workpiece W is machined while pressing it against the machining tool 14 by the robot 12. The control unit 17 (not shown in FIG. 6) of the machining system regulates the feed speed of the workpiece W which is pressed against the machining tool 14 by the robot 12 and the rotational speed of the machining tool 14 so that the force value detected by the force sensor 16 is in the range between the predetermined upper threshold and the predetermined lower threshold, as in the previous embodiments. In particular, in the machining system illustrated in FIG. 6, it is preferable that at least one of the predetermined upper and lower thresholds be replaceable with another value depending on the kind of workpiece W to be machined. This makes it possible to maintain a good machining quality of the workpiece W even if the machining tool 14 is replaced depending on the kind of the workpiece W.”], It is obvious to a person of ordinary skill in the art to use a 3kgf to 10kgf or a 3kg-5kgf force range because different force ranges are effective for different types of workpieces, its also advantageous to choose specific values for the force range, because it would allow for good quality machining. See (Furuya, 0085), for this motivation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified the combination of Matsuura, Kitahata, and Von by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/              Supervisory Patent Examiner, Art Unit 3666